Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Upon further consideration Examiner concedes with Applicant’s arguments filed on 04/30/2021. A second non-final action is issued herewith. 

Response to Amendment
Applicant did not amend the claims in the reply of 04/30/2021. 
Claims 1-10, 16-24 and 26 are pending; claims 11-15 and 25 are cancelled; claims 21-24 and 26 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “composite line” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claim 19 discloses: “a composite line for delivery of pressurized liquid from a source of pressurized liquid and for return of liquid captured from the jet nozzle to the source of pressurized liquid”. However, the specification does not explain how a single line is able to act as both a supply line and a return line. As such, the specification does not reasonable convey to one of ordinary skill in the art how to make or use the invention. Therefore, the specification lacks enablement. Examiner has considered all undue experimentation factors as per MPEP 2164.01 (a) as follows:
(A) The breadth of the claims – the claims do not specify how the composite line works.  
(B) The nature of the invention – the invention focusses on other factors and does not convey how the composite line works 
(C) The state of the prior art – the term “composite line” is not well-used in the art and the art is silent with respect to conduits that works as both supply and return lines. 
(D) The level of one of ordinary skill - one of ordinary skill in the art would not know how to set up a conduit such that it works as claimed. 

(F) The amount of direction provided by the inventor – the specification does not provide details about how the composite line works. 
(G) The existence of working examples – the prior art is silent with respect to single lines that work as claimed. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure – disclosure is vague and undue experimentation would be needed to figure out how the composite line would work. 
	For these reasons the claim lacks enablement. 
	Claim 20 is similarly rejected for depending on claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
said pump”.   
	Claim 19 discloses: “a composite line for delivery of pressurized liquid from a source of pressurized liquid and for return of liquid captured from the jet nozzle to the source of pressurized liquid”. It is unclear how a single line can deliver pressurized liquid from a source and at the same time act as a return line to return liquid to the source. The specification does not provide enough detail regarding this function and the drawings fail to show a “composite line” at all. For examination purposes, Examiner will treat the composite line as encompassing two conduits, one for supply and one for return of liquid. 
	Claim 20 is indefinite for depending on claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9, 10, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 3,428,131) in view of Dos Santos et al (U.S. 2008/0023857).
Regarding claim 1, Winslow teaches a misting apparatus (10) capable of producing a mist from a pressurized liquid and ejecting the mist (pressurized liquid flows into line 30, which feeds the liquid to the apparatus, see col 3, line 34; as seen in Fig 1 the apparatus ejects the liquid), comprising: 
a fan shaft (27) having a rotational axis (see Fig 4); 
a rotary jet assembly (defined by rotary nozzles 20) configured to drive the fan shaft (col 3, lines 45-53) and comprising a radially extending arm (36) configured to convey the pressurized liquid to a jet nozzle (20), wherein the jet nozzle is configured to eject the pressurized liquid in a jet to generate a jet reaction force having a tangential component (as seen in Fig 1-2, the nozzles point at tangent); 
a fan (15) coupled to the fan shaft for driving an airflow (as seen in Fig 4); a spray nozzle (nozzle 21) configured to eject the pressurized liquid into the airflow to produce a mist (as seen in Fig 1, nozzles 21 ejected fluid into the airflow produced by the fan); 
a housing (12). 
However, Winslow does not teach the apparatus comprising a jet containment for capturing ejected liquid; and a collector for collecting liquid captured by the jet containment for recirculation to a pump or reservoir.
Note: An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention. An intended use recitation in the body of a claim is a description of how the claimed apparatus is to be used 
Dos Santos teaches a fan apparatus that includes means for dispensing water (seen in Figs 1-3) having a jet containment (collector 5) for capturing ejected liquid (5 collects excess water that has been ejected from hose 13, as seen in Fig 3); and a collector (6) for collecting liquid captured by the jet containment for recirculation to a pump or reservoir (as seen in Fig 3, collector 6 recovers liquid from the jet containment 5, is sent to a return tubing 8, where it is then recirculated by pump 10).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to incorporate the teachings of Dos Santos to provide return means to circulate liquid from the fan and be put into recirculation, because doing so would save liquid material and diminish unused waste. Thus, improving efficiency of the misting apparatus. 
Note: All references made in parenthesis hereafter are referencing Winslow, unless otherwise stated. 
Regarding claim 2, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the fan shaft (27) comprises a fluid pathway (defined inside hollow shaft 27, as seen in Fig 4) for providing the liquid to the rotary jet assembly (Fig 4).
claim 3, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the fan shaft comprises a fluid pathway for providing the liquid to the spray nozzle (hollow shaft 27 defines a fluid pathway that leads to pipes 36, which lead to the nozzles 20, as seen in Fig 4).
Regarding claim 4, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the jet assembly comprises a manifold (defined by hub 25) configured to receive the pressurized liquid and comprising: a first outlet (34) configured to provide the liquid to a conduit (conduit defined inside pipe 36) extending along the radial arm to the jet nozzle (as seen in Fig 4); and a second outlet (defined by outlet that leads to fitting 41) comprising the spray nozzle or configured to provide liquid to the spray nozzle (41 provides liquid to the spray nozzle 21).
Regarding claim 6, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the spray nozzle is mounted to rotate together with the fan shaft in use (as seen in Fig 4, the spray nozzle 21 is connected to rotating shaft 27, therefore, the nozzles rotate along with the shaft).
Regarding claim 7, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the spray nozzle is detachably attached to the fan shaft (as seen in Fig 4, the nozzle 21 is attached to the shaft via threads, which make it detachable).
Regarding claim 9, as best understood, Winslow and Dos Santos teach a misting apparatus according to claim 1, further comprising a drive unit (defined by Jet motor 16 of Winslow is a drive associated with water source, which moves the fan assembly; water pressure moves the jet motor 16) coupled to the fan shaft so as to be driven to rotate by rotation of the 
Regarding claim 10, as best understood, Winslow and Dos Santos teach a misting apparatus according to claim 9, wherein the misting apparatus comprises: an attachment point (defined in the storage area 7 of Dos Santos, where the return line and the supply line attach to the pump 10) for detachably attaching the liquid return pump so that in use a liquid return pump attached to the attachment point is driven by the drive unit (in combination, Winslow and Dos Santos teach when the pump is attached to the attachment point, the pump 10 of Dos Santos will drive the drive unit 16 of Winslow).
Regarding claim 16, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the jet containment defines a substantially annual channel (as seen in Fig 3 of Dos Santos, the jet containment 5 is an annular channel that surrounds spinning disc 4).
Regarding claim 17, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the jet nozzle is configured to eject the pressurized liquid along a direction having an axial component (jet nozzle 20 are oriented with an axial component, as seen in Figs 1, 2 and 4).
Regarding claim 19, as best understood, Winslow and Dos Santos teach a misting apparatus according to claim 1, further comprising composite line (30 of Winslow) for delivery of pressurized liquid from a source of pressurized liquid (pressurized source disclosed in Col 4, line 10-13) and for return of liquid captured from the jet nozzle to the source of pressurized 
Regarding claim 20, as best understood, Winslow and Dos Santos teach a misting apparatus according to claim 19. However, they do not specify the composite line being flexible.
It would’ve been obvious to one of ordinary skill in the art at the time the invention was made to make the composite line flexible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice {MPEP 2144.07}. In this case, one of ordinary skill would chose to make the line out of a flexible material, such as rubber, in order to allow for relative movement between parts, for ease of installation, and to prevent stresses formed on the line as it moves and operates. Furthermore, flexible lines are widely used in liquid handing apparatuses, which would further incline one of ordinary skill to make use of them. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 3,428,131) in view of Dos Santos et al (U.S. 2008/0023857); further in view of Eberhardt et al (U.S. 4,976,319);
Regarding claim 5, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the jet nozzle and the spray nozzle are fluidically coupled (as seen in Fig 4 of Winslow) so that the flow rate of liquid through the jet nozzle is approximately proportional to the flow rate of liquid through the spray nozzle over a pressure range (as seen in Fig 4, both nozzles 20 and 21 are fluidly coupled, as claimed. As such, they have proportional flow rates). 
Eberhardt teaches a fan that dispenses and atomizes water wherein a variable pressure pump (150) is used (pump 150 of Eberhardt is disclosed as a variable pressure pump, see col 9, lines 58-63). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to incorporate the teachings of Eberhardt to provide variable pressure to the apparatus in order have control of how much water is sprayed and to control rotation of the rotary jet assembly of Winslow. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 3,428,131) in view of Dos Santos et al (U.S. 2008/0023857); further in view of Siria et al (U.S. 5,062,487).
Regarding claim 8, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the fan comprises a plurality of blades (19 of Winslow) each having a radially outer tip (as seen in Fig 4 of Winslow). However, they do not teach the apparatus wherein the jet nozzle is disposed radially outward of the tips of the blades.
Siria teaches a water misting fan apparatus wherein jet nozzles (97 and 98) are disposed radially outward of the tips of the blades (as seen in Figs 1-3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to incorporate the . 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Winslow (U.S. 3,428,131) in view of Dos Santos et al (U.S. 2008/0023857); further in view of McGuire (U.S. 6,595,152).
Regarding claim 18, Winslow and Dos Santos teach a misting apparatus according to claim 1, wherein the housing includes an airflow nozzle (outlet 14 of Winslow). However, they do not teach the apparatus further comprising a drip collector coupled to a downstream of the airflow nozzle, the drip collector having a radially inner wall defining an outlet of the apparatus radially within the downstream end of the airflow nozzle, a radially outer wall disposed round the downstream end of the airflow nozzle, and a channel therebetween for collecting drips conveyed along the wall of the airflow nozzle.
McGuire teaches a water dispenser having a drip collector (20) coupled to a downstream of a nozzle (shown below), the drip collector having a radially inner wall (shown below) defining an outlet of the apparatus radially within the downstream end of the airflow nozzle (shown below), a radially outer wall (shown below) disposed round the downstream end of the nozzle (as seen below), and a channel (24) therebetween for collecting drips conveyed along the wall of the airflow nozzle (as seen in Fig 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Winslow to incorporate the teachings of McGuire to provide means to collect drip from the airflow nozzle to circulate liquid 

    PNG
    media_image1.png
    579
    709
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 16-20 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's arguments filed on 04/30/2021 have resulted in the new grounds of rejection found above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.

If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752